DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, FIGs.1-11, and claims 1-6, and 8-10 in the reply filed on 11/16/2021 is acknowledged. Claims 7, and 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2019 and 09/28/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 06/18/2019 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant should clarify if “one side” line 14 is the side as “one side” in line 10. For examination purpose, the limitations in question is interpreted as being different sides.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (U.S. PG. Pub. No. 2016/0247627 A1) in view of Mamada et al. (U.S. Patent No. 6,055,721).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Baker et al., hereinafter referred to as “Baker,” teaches a coil component 1900 (FIGs. 19-21) comprising: 
a first magnetic core (core part 1908 and flanges 1904 and 1908) having a winding core part 1905 whose axis direction is a first direction 1914, a first flange part 1904 provided at one end of the winding core part in the first direction, and a second flange part 1906 provided at other end of the winding core part in the first direction; 
a second magnetic core (side wall plates 1910 and bottom plate 1910) having a first wall (left side wall plate 1910) surface part covering the first magnetic core from one side (left side) in a second direction 1917 perpendicular to the first direction, a second wall (right side wall plate 1910) surface part covering the first magnetic core from other side (right side) in the second direction, and a third wall surface part (bottom plate 1910) covering the first magnetic core from one side (bottom side) in a third direction 1916 perpendicular to the first and second directions; 
first and second wires 1924 and 1926 wound around the winding core part of the first magnetic core (paras. [0067]-[0069]). Baker does not expressly teach 
first and second terminal electrodes connected respectively to one ends of the first and second wires and arranged in the first direction along the first wall surface part of the second magnetic core as viewed in the third direction; and 
third and fourth terminal electrodes connected respectively to other ends of the first and second wires and arranged in the first direction along the second wall surface part of the second magnetic core as viewed in the third direction.
Mamada et al., hereinafter referred to as “Mamada,” teaches a coil component (Fig. 1), wherein first and second terminal electrodes 8 connected respectively to one end of the first 
third and fourth terminal electrodes connected respectively to other ends of the first and second wires and arranged in the first direction along the second wall surface part of the second magnetic core as viewed in the third direction” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the terminal electrodes structure as taught by Mamada to the coil component of Baker to improve ease of connection to an external circuit.
With respect to claim 2, Baker in view of Mamada teaches the coil component as claimed in claim 1, wherein the first to fourth terminal electrodes are provided so as to cover the third wall surface part of the second magnetic core (col. 2, lines 60-64). The combination of the terminal electrodes structure of Mamada to the coil component of Baker would result in “the first to fourth terminal electrodes are provided so as to cover the third wall surface part of the second magnetic core” as claimed.
With respect to claim 3, Baker in view of Mamada teaches the coil component as claimed in claim 1, further comprising a plate-like member (top plate 1910) covering the first magnetic core from other side in the third direction (Baker, para. [0067]).
With respect to claim 4, Baker in view of Mamada teaches the coil component as claimed in claim 3, wherein the plate-like member constitutes a third magnetic core (Baker, para. [0067]).
With respect to claim 8, Baker in view of Mamada teaches the coil component as claimed in claim 1, wherein the winding core part of the first magnetic core has a first winding 
With respect to claim 9, Baker in view of Mamada teaches the coil component as claimed in claim 8, wherein the winding core part of the first magnetic core has a protrusion part 1912 provided at a position overlapping the center in the first direction (Baker, para. [0067]).

Claims 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Mamada, as applied to claims 1, and  4 above, and further in view of Azuma et al. (U.S. Patent No. 8,044,753 B2).
With respect to claim 5, Baker in view of Mamada teaches the coil component as claimed in claim 4, wherein the first and second flange parts of the first magnetic core and the third magnetic core are bonded through an adhesive (Mamada, col. 2, lines 46-50). Baker in view of Mamada does not expressly teach an adhesive containing a magnetic material.
Azuma et al., hereinafter referred to as “Azuma,” teaches a coil component (FIG. 1), comprising an adhesive 7 containing a magnetic material (col. 4, lines 15-18). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adhesive containing a magnetic material as taught by Azuma to the coil component of Baker in view of Mamada to improve magnetic properties between the first core and the third core (col. 4, lines 16-18).
With respect to claim 10, Baker in view of Mamada teaches the coil component as claimed in claim 1, wherein the first and second flange parts of the first magnetic core and at least one of the first to third wall surface parts of the second magnetic core are bonded together 
Azuma teaches a coil component (FIG. 1), comprising an adhesive 7 containing a magnetic material (col. 4, lines 15-18). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the adhesive containing a magnetic material as taught by Azuma to the coil component of Baker in view of Mamada to provide magnetic properties between the first core and the third core (col. 4, lines 16-18).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Mamada, as applied to claim 3 above, and further in view of Shibuya (U.S. PG. Pub. No. 2019/0080835 A1).
With respect to claim 6, Baker in view of Mamada teaches the coil component as claimed in claim 3. Baker in view of Mamada does not expressly teach the plate-like member is made of a non-magnetic material.
Shibuya teaches a coil component 31 (FIG. 1), wherein the plate-like member 47 is made of a non-magnetic material (para. [0033]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the non-magnetic plate-like member as taught by Shibuya to the coil component of Baker in view of Mamada to provide the required magnetic saturation characteristics.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837